United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 16, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60016
                          Summary Calendar


DAGOBERT DONGHO VOUTSA

                     Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                     Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A97 919 702
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Cameroonian citizen Dagobert Dongho Voutsa petitions for

review of the order of the Board of Immigration Appeals (BIA)

adopting the decision of the Immigration Judge (IJ) denying him

asylum, withholding of deportation, and relief under the

Convention Against Torture (CAT).   Voutsa argues that the IJ

erred as a matter of law and violated the Due Process Clause by

finding that his asylum application was untimely; that the IJ

deprived him of due process by denying his motion for a



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60016
                                -2-

continuance; and that this court should overturn the IJ’s

credibility determinations.

     Whether or not Voutsa actually challenged the IJ’s

untimeliness determination before the BIA, we lack jurisdiction

over that determination.   The REAL ID Act of 2005, P.L. 109-13,

Division B, 119 Stat. 231 (May 11, 2005), did not provide us with

jurisdiction to review administrative findings on the timeliness

of Voutsa’s asylum application.     See Babo v. Gonzales, 172 F.

App’x 69, 72 n.6 (5th Cir. 2006) (unpublished).

     Voutsa failed to exhaust his administrative remedies for the

IJ’s denial of a continuance.   We lack jurisdiction to address

Voutsa’s challenge to this denial.    See Goonsuwan v. INS,

252 F.3d 383, 390 (5th Cir. 2001).

     To the extent that Voutsa challenges the IJ’s credibility

determinations regarding his requests for withholding of removal

and relief under the CAT, the record does not compel us to

overturn the IJ’s determination that Voutsa was not credible.

See Lopez De Jesus v. INS, 312 F.3d 155, 161 (5th Cir. 2002).

Voutsa’s detailed testimony at the removal hearing regarding his

arrests and detention contrasted with the lack of detail he

provided in his asylum interview.    Voutsa maintained his

employment with the Cameroon Telecommunication Company throughout

the period during which he alleged he was arrested and detained

on five occasions.   Voutsa acknowledged that he consulted a

physician only once during the period he claimed to have been
                           No. 06-60016
                                -3-

arrested and tortured, but he could not remember the physician’s

name.   Moreover, Voutsa alleged detention and torture in 1998 and

1999, yet he waited until 2003 to seek asylum based on that

mistreatment.   Voutsa is highly educated and, therefore, could be

expected to obtain information about his options, despite his

testimony that he did not explore those options before 2003

because he did not know anybody who could advise him on the

subject of asylum.

     PETITION DENIED.